Case 17-05939        Doc 40     Filed 11/02/18     Entered 11/02/18 12:54:07          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17 B 05939
         Dean Arnold Johnson

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 02/28/2017.

         2) The plan was confirmed on 04/24/2017.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 09/27/2018.

         5) The case was Converted on 10/10/2018.

         6) Number of months from filing to last payment: 17.

         7) Number of months case was pending: 20.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 17-05939             Doc 40   Filed 11/02/18    Entered 11/02/18 12:54:07                Desc         Page 2
                                                    of 3



 Receipts:

           Total paid by or on behalf of the debtor             $11,547.50
           Less amount refunded to debtor                            $0.00

 NET RECEIPTS:                                                                                    $11,547.50


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                  $4,000.00
     Court Costs                                                                $0.00
     Trustee Expenses & Compensation                                          $489.80
     Other                                                                      $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                  $4,489.80

 Attorney fees paid and disclosed by debtor:                      $0.00


 Scheduled Creditors:
 Creditor                                        Claim         Claim            Claim       Principal      Int.
 Name                                  Class   Scheduled      Asserted         Allowed        Paid         Paid
 Chase Card                        Unsecured      2,234.00            NA              NA            0.00       0.00
 Chase Card                        Unsecured      2,771.00            NA              NA            0.00       0.00
 Citizens Bank NA                  Secured       49,150.00     48,558.22        48,558.22           0.00       0.00
 Cook County Treasurer             Secured             0.00           NA              NA            0.00       0.00
 Department Store National Bank    Unsecured         456.00        456.81          456.81          95.97       0.00
 First National Bank               Secured      120,085.00           0.00            0.00           0.00       0.00
 Internal Revenue Service          Unsecured           0.00        331.18          331.18          69.58       0.00
 Internal Revenue Service          Priority            0.00        373.96          373.96        373.96        0.00
 Midland Funding LLC               Unsecured      4,619.00       4,962.38        4,962.38      1,042.52        0.00
 Midland Funding LLC               Unsecured           0.00        977.45          977.45        205.35        0.00
 OneMain Financial                 Unsecured      9,582.00       6,682.80        6,682.80      1,403.95        0.00
 Portfolio Recovery Associates     Unsecured         161.00      1,189.95        1,189.95        249.99        0.00
 Portfolio Recovery Associates     Unsecured      2,830.00       2,868.59        2,868.59        602.65        0.00
 Portfolio Recovery Associates     Unsecured         378.00        378.99          378.99          79.62       0.00
 Portfolio Recovery Associates     Unsecured         863.00        945.87          945.87        198.71        0.00
 Portfolio Recovery Associates     Unsecured      3,682.00       3,682.95        3,682.95        773.73        0.00
 Resurgent Capital Services        Unsecured      2,627.00       2,627.23        2,627.23        551.94        0.00
 Resurgent Capital Services        Unsecured      3,192.00       3,192.26        3,192.26        670.64        0.00
 Resurgent Capital Services        Unsecured      3,511.00       3,518.07        3,518.07        739.09        0.00




UST Form 101-13-FR-S (9/1/2009)
Case 17-05939        Doc 40      Filed 11/02/18     Entered 11/02/18 12:54:07             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00               $0.00             $0.00
       Mortgage Arrearage                                     $0.00               $0.00             $0.00
       Debt Secured by Vehicle                           $48,558.22               $0.00             $0.00
       All Other Secured                                      $0.00               $0.00             $0.00
 TOTAL SECURED:                                          $48,558.22               $0.00             $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00              $0.00              $0.00
        Domestic Support Ongoing                              $0.00              $0.00              $0.00
        All Other Priority                                  $373.96            $373.96              $0.00
 TOTAL PRIORITY:                                            $373.96            $373.96              $0.00

 GENERAL UNSECURED PAYMENTS:                             $31,814.53          $6,683.74              $0.00


 Disbursements:

         Expenses of Administration                             $4,489.80
         Disbursements to Creditors                             $7,057.70

 TOTAL DISBURSEMENTS :                                                                     $11,547.50


       12) The trustee certifies that the foregoing summary is true and complete and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests that the trustee be discharged and granted such relief as may be just and proper.

Dated: 11/02/2018                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
